DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 4/7/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden in examining group II and III of claims 9-13 and claims 14-19 respectively because some of the claims of each of the three groups recite similar elements.  This is not found persuasive because group II of claims 9-13 include magnets for shell, anchor, and forming a coupling of magnets, and a circuit card and first and second discs containing plurality of rings and recesses respectively which represent different quantities of water and group III of claims 14-19 include a mount with threaded anchor with a nut engaged with anchor for adjusting position along the treaded anchor and unit mounted on a deck between nut and mount for a clamping force, are classified in different groups and do not contain all of the structural details of claims 1-8.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veros et al. (US 2014/0359935 A1).
In regards to claim 1, Veros teaches a metered dispense input unit for a faucet (see abstract and figs. 1-4) comprising: a shell (housings 36, 68) defining a chamber (space within the housing 36, see figs. 2-4; and paragraph 38); an input controller (controller 50) disposed within the chamber (see fig. 3) and operably coupled with an electrically operable valve of a faucet (50 connected to actuator 46, see paragraph 36); a rotatable first dial (disc 72, see figs. 15) supported by the shell (see fig. 3) and operably coupled to the input controller (controller 50 operable coupled to faucet components such as motors 230, 230, connected to the disc 72, see fig. 3), wherein the rotational position of the first dial (see figs. 15a, 15b) selects one of a first plurality of values corresponding with a numerical unit (disc 72 controls flow through the valve, which is represented in numerical values, see paragraphs 38-39; also positions of disc 72 represent temperature numerical values 262b, c, d, e, f, g, h, see figs. 15 and paragraph 54); a rotatable second dial (disc 74, see figs. 15) supported by the shell (see fig. 3) and operably coupled to the input controller (see fig. 3), wherein the rotational position of the second dial (rotational position of disc 74 with respect to the valve body 66, see paragraph 44) selects one of a second plurality of values corresponding with a fluid serving size (disc 74 controls variable flow through the valve, which is represented in numerical values, see paragraphs 38-39 and 46); and an activation button (touch buttons 250) positioned above the first dial (250 above the assembly 22 containing first dial 72, see figs. 1, 9 and 11) and in communication with the input controller (see paragraph 53), the activation button operably coupled to the first dial and the second dial (see figs. 2 and 13), wherein actuation of the activation button communicates the values selected by the first dial and the second dial to the input controller (temperature and flow values set by button 250 for first and second discs 72, 74 are communicated via cable 34 to the controller 50, see paragraphs 63, 52-53, 35, and 76; and fig. 13) for dispensing a volume of fluid defined by the numerical measurement unit selected by the first dial (setting a particular fluid temperature/flow value by selecting 262 via first disc 72; also sets a volume of fluid flow through the valve, see paragraphs 28 and 46, where the positions of disc 72 with respect to dial 256 define particular temperature/flow numerical degree or amount, see figs. 15A-15F and paragraph 54) and the fluid serving size selected by the second dial (positions of the disc 74 represent variable flow amount through the valve, which is represented in numerical values, see paragraphs 38-39 and 46).
In regards to claims 3 and 6, Veros teaches at least one dial rotation sensor/potentiometer (see paragraph 60) in communication with the input controller (see figs. 16-17); a first linkage (arm 362 and shaft 364) operably coupling a first dial (disc 72 connected to dial 256, see paragraph 79) to the at least one potentiometer (potentiometer coupled to the dial 256, see figs. 16-17 and 11; and paragraph 60); and a second linkage operably coupling the second dial to the dial (via cable 34 and assembly 66, 68, 70, and 22, operably coupling disc 74 to the dial 256, see figs. 1, 3-5, 11, and 13) to the at least one potentiometer (disc 74 connected to dial 256, see paragraph 79, and where the potentiometer is coupled to the dial 256, see figs. 16-17 and 11; and paragraph 60).
In regards to claim 5, Veros teaches the limitations of claim 5 and further discloses a power supply (power source 396) is electrically coupled to the control module input controller (see fig. 13), when the activation button is activated (when the touch buttons 250 is connected to the controller, the power supply is also connected to the controller, see fig. 13 and paragraph 53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veros et al. as applied to claim 1 above and further in view of Mazz (US 2015/0322652 A1).
In regards to claim 2, Veros does not explicitly teach a wireless transceiver configured to transmit wireless signals to a valve controller to control operation of the valve.
However, Mazz teaches a wireless transceiver (WiFi transceiver, see paragraph 90) configured to transmit wireless signals to a valve controller (transceiver 264 communicates with controller 260, see paragraph 90) to control operation of the electrically operable output valve of the shower (see paragraphs 87-88).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a wireless transceiver as taught by Mazz to the metered dispense input unit of the faucet of Veros to transmit wireless signals to a valve controller to control operation of the electrically operable valve of the faucet in the system of Veros in order to allow a user to set and dispense the quantity and temperature of water from the faucet from a remote location to avoid experiencing extreme water temperatures.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veros et al. as applied to claims 3 and 6 above and further in view of Davidson (US 2013/0014844 A1) and Mazz (US 2015/0322652 A1).
In regards to claims 4 and 7, Veros teaches the limitations of claim 4 and further discloses at least one potentiometer (see paragraph 60) in communication with the input controller (see figs. 16-17); a first linkage (arm 362 and shaft 364) operably coupling a first dial (disc 72 connected to dial 256, see paragraph 79) to the at least one potentiometer (potentiometer coupled to the dial 256, see figs. 16-17 and 11; and paragraph 60); however, Veros does not explicitly teach that the potentiometer receives rotation input from first and second dials.
Davidson teaches first dial (keyed post 112) and second dial (rotation axle 44, handle 16 and keyway 111) and a potentiometer (108) that receives rotation input from first and second dials (see paragraphs 39, 41, and 56).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the potentiometer of Veros to receive rotation inputs from the first and second dials based on the teachings of Davidson to communicate the rotation inputs with the controller of Veros in order to accurately measure the flow and temperature of the water based on the position of the discs that adjust the temperature and quantity of water flow through the faucet to control both the flow and the temperature of the water out of the faucet.
Veros also does not explicitly teach a wireless transceiver configured to transmit wireless signals to a valve controller to control operation of the valve.
However, Mazz teaches a wireless transceiver (WiFi transceiver, see paragraph 90) configured to transmit wireless signals to a valve controller (transceiver 264 communicates with controller 260, see paragraph 90) to control operation of the electrically operable output valve of the shower (see paragraphs 87-88).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a wireless transceiver as taught by Mazz to the metered dispense input unit of the faucet of Veros to transmit wireless signals to a valve controller to control operation of the electrically operable valve of the faucet in the system of Veros in order to allow a user to set and dispense the quantity and temperature of water from the faucet from a remote location to avoid experiencing extreme water temperatures.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veros et al. as applied to claim 1 above and further in view of Davidson (US 2013/0014844 A1).
In regards to claim 8, Veros teaches the limitations of claim 8 and further discloses a power supply (power source 396) to power the metered dispense input unit (power supply 396 powers the controller 50, which eventually powers the dispensing valve, see paragraphs 75, 53, and fig. 13).
However, Veros also does not explicitly teach that the power supply is disposed within the chamber.
Davidson teaches a chamber (132) and a power supply (134) that is disposed within the chamber (see fig. 2 and paragraph 43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the power supply of Veros based on the teachings of Davidson to place the power supply within the chamber of the flow valve to allow the connections of the power supply with the controller and other sensing components of the valve system to be protected from external elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763